



EXHIBIT 10.18
 
SUMMARY OF DIRECTOR COMPENSATION ARRANGEMENTS
 
Independent non-employee directors of Alexandria Real Estate Equities, Inc. (the
“Company”) will receive the following compensation in 2017:


An annual retainer fee of $110,000.


The committee chairpersons will receive additional annual fees as follows:
Lead Independent Director
$
50,000


Audit Committee Chairperson
$
35,000


Compensation Committee Chairperson
$
35,000


Nominating & Governance Committee Chairperson
$
35,000


Science and Technology Committee Chairperson
$
20,000



 


The committee members, other than the chairpersons, will receive additional
annual fees as follows:
Audit Committee Member
$
20,000


Compensation Committee Member
$
20,000


Nominating & Governance Committee Member
$
20,000


Science and Technology Committee Member
$
6,000


Pricing Committee Member
$
6,000





Reimbursement of out-of-pocket expenses incurred to attend related meetings.


A restricted stock grant of 1,005 shares of common stock on January 13, 2017,
under the Company’s Amended and Restated 1997 Stock Award and Incentive Plan. 
Such shares vest over a period from March 31, 2017 to March 31, 2020.


The Company’s independent non-employee directors may elect to defer all or any
portion of the fees above in accordance with the Company’s deferred compensation
plan for its directors.


Directors who are also employees of the Company will not receive any
compensation for their services as directors of the Company.





